DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because in line 9, there is a comma between the word “provided” and the period.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 11-13, 15-16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al.
Hsieh et al. (US Pub. No. 2018/0173087 A1) discloses:
Regarding claim 1, an illumination system (Figure 12, element 700), comprising a first light source (Figure 12, element LS1), a second light source (Figure 12, element LS2), a wavelength conversion element (Figure 12, element M1), a first light splitting element (Figure 12, element 431), a second light splitting element (Figure 12, element 431), and a light homogenizing element (Figure 12, element RD), wherein the first light source (Figure 12, element LS1) is configured to provide a first beam (Figure 12, element B1); the second light source (Figure 12, element LS2) is configured to provide a second beam (Figure 12, element B4); the wavelength conversion element (Figure 12, element M1) includes a reflection region (Figure 10B, element 122) and a conversion region (Figure 10B, element 121 and 123), wherein the reflection region (Figure 10B, element 122) is configured to reflect the first beam (Figure 12, element B1) and the conversion region (Figure 10B, elements 121 and 123) is configured to convert the first beam (Figure 12, element B1) into a third beam (Figure 12, element R(G)); the first light splitting element (Figure 12, element 431) is configured to allow the second beam (Figure 12, element B4) to pass and comprises a first region (Figure 12, element S1), a second region (Figure 12, element S2), and a third region (Figure 12, element SE), wherein the first region (Figure 12, element S1) is configured to allow the first beam (Figure 12, element B1) to pass; the second region (Figure 12, element S2) is configured to reflect the first beam (Figure 12, element B1) from the reflection region; and the third region (Figure 12, element SE) is configured to allow the first beam (Figure 12, element B1) from the reflection region to pass; the second light splitting element (Figure 12, element 433) is configured to reflect the first beam (Figure 12, element B1) penetrated by the first light splitting element (Figure 12, element 431) and allow the second beam (Figure 12, element B4) to pass, wherein the first light splitting element (Figure 12, element 431) is disposed between the wavelength conversion element (Figure 12, element M1) and the second light splitting element (Figure 12, element 433); and the light homogenizing element (Figure 12, element RD) is configured to receive the first beam (Figure 12, element B1), the second beam (Figure 12, element B4), and the third beam (Figure 12, element R(G)), and generate an illumination beam (Figure 12, element L).
Regarding claims 2 and 13, a part of the first beam (Figure 12, element B1) reflected via the wavelength conversion element (Figure 12, element M1) is sequentially transmitted through the third region (Figure 12, element SE) of the first light splitting element (Figure 12, element 431), the second light splitting element (Figure 12, element 433), and the first region (Figure 12, element S1) of the first light splitting element (Figure 12, element 431).
Regarding claims 4 and 15, the wavelength conversion element (Figure 12, element M1) includes a central axis (page 3, paragraph 0036, lines 4-9) and the central axis does not intersect the second light splitting element (Figure 12, element 433).
Regarding claims 5 and 16, the wavelength conversion element (Figure 12, element M1) includes a central axis (page 3, paragraph 0036, lines 4-6), and the first light splitting element (Figure 12, element 431) and the second light splitting element (Figure 12, element 433) are inclined to the central axis (clearly illustrated in Figure 12).
Regarding claims 11 and 22, a central axis of the first light source (Figure 12, element LS1) and a central axis of the wavelength conversion element (Figure 12, element M1) do not overlap (i.e. their axes are parallel; page 3, paragraph 0036, lines 6-9).
Regarding claim 12, a projection apparatus (element 600; page 12, paragraph 0088, lines 6-7), comprising an illumination system (Figure 12, element 700), at least one light valve (Figure 12, element 210), and a projection lens (Figure 12, element 220), wherein the illumination system (Figure 12, element 700) is configured to provide an illumination beam (Figure 12, element L) and comprises a first light source (Figure 12, element LS1), a second light source (Figure 12, element LS2), a wavelength conversion element (Figure 12, element M1), a first light splitting element (Figure 12, element 431), a second light splitting element (Figure 12, element 431), and a light homogenizing element (Figure 12, element RD), wherein the first light source (Figure 12, element LS1) is configured to provide a first beam (Figure 12, element B1); the second light source (Figure 12, element LS2) is configured to provide a second beam (Figure 12, element B4); the wavelength conversion element (Figure 12, element M1) is configured to reflect the first beam (Figure 12, element B1) or convert the first beam (Figure 12, element B1) into a third beam (Figure 12, element R(G)); the first light splitting element (Figure 12, element 431) is configured to allow the second beam (Figure 12, element B4) to pass and comprises a first region (Figure 12, element S1), a second region (Figure 12, element S2), and a third region (Figure 12, element SE), wherein the first region (Figure 12, element S1) is configured to allow the first beam (Figure 12, element B1) to pass; the second region (Figure 12, element S2) is configured to reflect the first beam (Figure 12, element B1) from a reflection region; and the third region (Figure 12, element SE) is configured to allow the first beam (Figure 12, element B1) from the reflection region to pass; the second light splitting element (Figure 12, element 433) is configured to reflect the first beam (Figure 12, element B1) penetrated by the first light splitting element (Figure 12, element 431) and allow the second beam (Figure 12, element B4) to pass, wherein the first light splitting element (Figure 12, element 431) is disposed between the wavelength conversion element (Figure 12, element M1) and the second light splitting element (Figure 12, element 433); and the light homogenizing element (Figure 12, element RD) is configured to combine the first beam (Figure 12, element B1), the second beam (Figure 12, element B4), and the third beam (Figure 12, element R(G)) into the illumination beam (Figure 12, element L); the at least one light valve (Figure 12, element 210) is disposed on a transmission path of the illumination beam (Figure 12, element L) and is configured to convert the illumination beam (Figure 12, element L) into an image beam (Figure 12, element 70); and the projection lens (Figure 12, element 220) is disposed on a transmission path of the image beam (Figure 12, element 70), and is configured to project the image beam (Figure 12, element 70) out of the projection apparatus (element 600).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in view of Liu et al.
Hsieh et al. (US Pub. No. 2018/0173087 A1) teaches the salient features of the present invention as explained above except a diffusive element, disposed between the first light source and the first light splitting element, and configured to homogenize an energy distribution of the first beam.
Liu et al. (US Pub. No. 2020/0019049 A1) discloses a diffusive element (Figure 5, element 160), disposed between the first light source (Figure 5, element 110) and the first light splitting element (Figure 5, element 120), and configured to homogenize an energy distribution (page 5, paragraph 0038, lines 2-3) of the first beam (Figure 5, element L0).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a diffusive element, disposed between the first light source and the first light splitting element, and configured to homogenize an energy distribution of the first beam as shown by Liu et al. in combination with Hsieh et al.’s invention for the purpose of adjusting the speckle pattern of the excitation beam through the diffusion element to an elliptical shape to further enhance the optical efficiency in the subsequent operations (Liu et al., page 5, paragraph 0038, lines 7-10).
Allowable Subject Matter
Claim 3, 6-9, 14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 and 14, Hsieh et al. (US Pub. No. 2018/0173087 A1) discloses an illumination system (Figure 12, element 700) having a light splitting element (Figure 12, element 431) comprising a first region (Figure 12, element S1), a second region (Figure 12, element S2), and a third region (Figure 12, element SE).  However, Hsieh et al. and the prior art or record neither shows nor suggests an illumination system wherein the first region is distributed in half of the first light splitting element adjacent to the light homogenizing element, and the second region and the third region are distributed in the other half away from the light homogenizing element.
Regarding claims 6 and 17, Hsieh et al. (US Pub. No. 2018/0173087 A1) discloses an illumination system (Figure 12, element 700) having a first light splitting element (Figure 12, element 431), a second light splitting element (Figure 12, element 433), and a wavelength conversion element (Figure 12, element M1).  However, Hsieh et al. and the prior art or record neither shows nor suggests an illumination system wherein the illumination system conforms to R/(2Cos[Symbol font/0x71]), where R is a beam diameter of a beam emitted from the wavelength conversion element and [Symbol font/0x71] is an angle of inclination of the second light splitting element relative to the wavelength conversion element.
Regarding claims 7 and 18, Hsieh et al. (US Pub. No. 2018/0173087 A1) discloses an illumination system (Figure 12, element 700) comprising a first light splitting element (Figure 12, element 431) having a second region (Figure 12, element S2).  However, Hsieh et al. and the prior art or record neither shows nor suggests an illumination system wherein a width of the second region of the first light splitting element is between 20% and 30% of a width of the first light splitting element.
Regarding claims 8 and 19, Liu et al. (US Pub. No. 2020/0019049 A1) discloses an illumination system (Figure 5, element 100A) having a light-emitting element (Figure 5, element 100A), and two reflective elements (Figure 5, elements 130 and 90), wherein the light-emitting element (Figure 5, element 100A) configured to provide a first sub-beam (Figure 5, element L1) and a second sub-beam (Figure 5, element L2).  However, Liu et al. and the prior art or record neither shows nor suggests an illumination system wherein the first light source comprises a first light-emitting element, two second light-emitting elements, and two reflective elements, the first light-emitting element is configured to provide a first sub-beam, the two second light-emitting elements are configured to provide two second sub-beams, the two reflective elements are configured to respectively reflect the two second sub-beams, and a shortest distance between the two reflective elements is greater than a beam diameter of the first sub-beam.
Regarding claims 9 and 20, Liu et al. (US Pub. No. 2020/0019049 A1) discloses an illumination system (Figure 5, element 100A) having a light-emitting element (Figure 5, element 100A), and two reflective elements (Figure 5, elements 130 and 90), wherein the light-emitting element (Figure 5, element 100A) configured to provide a first sub-beam (Figure 5, element L1) and a second sub-beam (Figure 5, element L2).  However, Liu et al. and the prior art or record neither shows nor suggests an illumination system wherein the second light source comprises a plurality of third light-emitting elements, a plurality of fourth light-emitting elements, and a light combining element, the plurality of third light-emitting elements is configured to provide a plurality of third sub-beams, the plurality of fourth light-emitting elements is configured to provide a plurality of fourth sub-beams, and the light combining element is configured to allow the plurality of third sub-beams to pass and reflect the plurality of fourth sub-beams, so that the plurality of third sub-beams and the plurality of fourth sub-beams are transmitted toward a same direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (US Pub. No. 2022/0197126 A1) discloses a light source system and a display device, including: a first light source configured to emit first light; a second light source configured to emit second light; a wavelength conversion device configured to perform a wavelength conversion on the first light to obtain third light; a first optical splitter having a first area and a second area; and a first light combining device. The first optical splitter moves in timing sequence to make the first area and the second area be sequentially located on a preset light path. A side surface of the first optical splitter is configured to homogenize the first light and the second light that are emitted to the first light combining device; and the first light combining device is configured to guide the first light, the second light, and the third light to exit along a same light path to form illumination light.
Jao et al. (US Patent No. 11,126,073 B2) teaches illumination system including a first excitation light source, a transflective element, a wavelength conversion wheel and a filter wheel is provided. The first excitation light source emits a first excitation beam. The transflective element allows a first portion beam of the first excitation beam to pass through, and reflects a second portion beam of the first excitation beam. The wavelength conversion wheel is disposed on a transmission path of the first portion beam and includes a wavelength conversion region, and when the first portion beam irradiates onto the wavelength conversion region, the first portion beam is converted into a converted beam. The filter wheel is disposed on a transmission path of the second portion beam and the converted beam, and includes multiple filter regions, wherein the second portion beam and the converted beam irradiate onto each of the filter regions of the filter wheel.
Yang (US Pub. No. 2019/0369470 A1) shows an illumination system including an excitation light source, a light combining device, a filter module, and a wavelength conversion module. The light combining device is disposed on a transmission path of an excitation light beam emitted from the excitation light source. The filter module is disposed on a transmission path of the excitation light beam transmitted from the light combining device. The filter module includes a light passing-through area allowing the excitation light beam to pass through and at least one filter area reflecting the excitation light beam. The wavelength conversion module is disposed on a transmission path of the excitation light beam reflected by the at least one filter area. The wavelength conversion module converts the excitation light beam reflected by the at least one filter area into a converted light beam and reflects the converted light beam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
07/06/2022